Citation Nr: 0713942	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-40 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a January 27, 1971 rating decision, which granted 
service connection for residuals of a right leg fracture and 
assigned a 20 percent disability rating and did not assign a 
separate compensable evaluation for scars on the right lower 
extremity, was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1962 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that a January 27, 1971 
rating decision was not based on CUE.


FINDINGS OF FACT

1. An unappealed rating decision, dated January 27, 1971, 
granted service connection and assigned a disability rating 
of 20 percent for residuals, fractures, right tibia and 
fibula.  

2. The January 27, 1971 rating decision was based on an 
evaluation of the evidence then of record and constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1. The January 27, 1971, rating decision is final.  38 C.F.R. 
§§ 19.112, 19.118, 19.153 (1970).

2. The January 27, 1971 rating decision that granted service 
connection and assigned a disability rating of 20 percent for 
residuals, fractures, right tibia and fibula, and did not 
assign a separate compensable evaluation for scars on the 
right lower extremity, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that when an application for 
benefits is received, VA has certain notice and assistance 
requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
CUE claims are legal challenges to prior Board or RO 
decisions and do not involve the submission of additional 
evidence because any finding of CUE must be based on the 
record and law that existed at the time of the rating 
decision in question.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Thus, the Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable to motions alleging CUE in prior VA 
decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

A CUE claim does not exist, as a matter of law, where there 
is no prior final RO decision.  See Link v. West, 12 Vet. 
App. 39, 44 (1998).  In the instant case, the RO properly 
issued its January 1971 decision, and the veteran did not 
appeal.  Therefore, it became final.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error. In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 245.  See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court ruled 
that a clear and unmistakable error is one of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  The Court further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id.

By way of background, service medical records show that the 
veteran suffered a fracture of his right tibia and fibula 
from a motorcycle accident in 1967.  There was non-union, and 
a bone graft with right iliac crest to the right tibia was 
done.  As a result, the veteran has an eight inch scar 
anteromedial side, right leg and a three inch scar lateral 
side, right leg.  

The veteran filed an October 1970 service connection claim 
for "fracture to right leg with non-union."  There was no 
separate mention of the scars.  

The veteran was afforded a VA examination in December 1970.  
It was reported that the veteran made a good recovery from 
the fracture except for some pain at the fracture site.  In 
the report, the VA examining physician noted that there was 
no restriction of motion of any of the components of the 
lower extremities.  The physician also noted the three inch 
scar on the lateral side of the right leg and an 8 inch 
"postop scar on the anteromedial side of the right leg which 
is not adherent, but is slightly tender over the mid portion, 
which shows slight enlargement and deformity of the 
underlying bone."  The right leg was slightly atrophic as 
compared to the left.  

In January 1971, the RO granted service connection for 
"residuals, fractures, right tibia and fibula" and assigned 
a disability rating of 20 percent.  In its decision, the RO 
addressed the findings of the VA medical examination and 
informed the veteran of the basis for service connection and 
the disability rating.  This evaluation contemplated malunion 
of the fracture site with moderate knee or ankle impairment.  
See 38 C.F.R. Part 4, Diagnostic Code 5262 (1970).  

In a June 2003 claim, the veteran's representative asserted 
that since the scars were "tender" in January 1971, the 
veteran should have received a separate 10 percent disability 
rating for them.  The veteran's June 2003 claim asserted that 
these identified scars on the veteran's right leg were an 
"inherent claim" in January 1971.  
He maintained that the RO's January 1971 decision was based 
on CUE because it did not assign separate evaluations for the 
scars when it granted a disability rating for residuals of 
the right leg fracture.

There is no indication of CUE in the RO's January 1971 
decision.  The RO had all of the pertinent evidence for 
consideration, and the veteran does not contend that there 
was any additional evidence.  The RO reviewed all of the 
evidence from the VA examination and service medical records.  
The scars were specifically noted by the VA examining 
physician and by the RO.  One scar was noted to have some 
tenderness; no associated pain was reported (there was only 
mention of pain at the fracture site).  The other scar was 
not listed as painful or tender.  The disability assigned 
contemplated the resulting knee and ankle impairment.  The 
rating criteria at the time allowed for a 10 percent rating 
for a superficial scar that was tender and painful on 
objective demonstration.  See 38 C.F.R. Part 4, Diagnostic 
Code 7804 (1970).  Since only one of the scars was described 
as tender and neither scar was described as painful either 
subjectively or objectively, it was not unreasonable for the 
rating board to forego assigning a separate evaluation for 
the scars on the right lower extremity.  Based on the 
evidence of record, the RO fully considered the scars as part 
of its disability rating for residuals of the veteran's right 
leg fracture.  There was no error in the RO's consideration 
of the scars in this manner.  

Although the veteran has submitted a valid CUE claim in that 
he has asserted with specificity the nature of the alleged 
error, the Board finds no CUE.  Essentially, the veteran's 
contention is that there was an incorrect application of the 
rating criteria.  However, the RO viewed the evidence and 
determined there was no separate, discernable disability 
involving the scars.  Although a different decision maker 
could conceivably have decided to treat the scars as a 
disability separate from residuals of right leg fracture, the 
evidence is not such that it would compel such a conclusion, 
nor does regulation compel it.  Such an allegation cannot 
establish the presence of CUE in a final rating decision.  
The veteran has not otherwise presented any argument as to 
why CUE exists in the January 27, 1971 rating decision.  In 
accordance with Fugo, the Board concludes that dismissal of 
the veteran's claim is appropriate.


ORDER

Clear and unmistakable error not having been found in the 
January 27, 1971 rating decision, the appeal is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


